Name: 2014/115/EU: Council Decision of 2Ã December 2013 on the conclusion of the Protocol Amending the Agreement on Government Procurement
 Type: Decision
 Subject Matter: international affairs;  trade policy;  world organisations
 Date Published: 2014-03-07

 7.3.2014 EN Official Journal of the European Union L 68/1 COUNCIL DECISION of 2 December 2013 on the conclusion of the Protocol Amending the Agreement on Government Procurement (2014/115/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The negotiations on the revision of the WTO Agreement on Government Procurement (1994 GPA) were launched in January 1999 pursuant to Article XXIV:7(b) and (c) of the 1994 GPA. (2) Negotiations have been conducted by the Commission in consultation with the Special Committee established by Article 207(3) of the Treaty on the Functioning of the European Union. (3) On 15 December 2011, the Parties to the 1994 GPA reached a political agreement at Ministerial level on the outcomes of the negotiations. That political agreement was confirmed through the adoption by the GPA Committee on 30 March 2012 of a Decision on the outcomes of the negotiations. By means of that Decision, which includes a Protocol Amending the Agreement on Government Procurement (the Protocol), the Parties to the 1994 GPA authenticated the text of the Protocol and opened it for their acceptance. (4) The Protocol should be approved on behalf of the Union. HAS ADOPTED THIS DECISION: Article 1 The Protocol amending the Agreement on Government Procurement is hereby approved on behalf of the European Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of acceptance, as specified in paragraph 3 of the Protocol and consistent with Article XXIV:9 of the 1994 GPA in order to express the consent of the Union to be bound by the Protocol (1). Article 3 The Protocol shall not be construed as conferring rights or imposing obligations which can be directly invoked in the Union or Member State courts. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 2 December 2013. For the Council The President E. GUSTAS (1) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.